


109 HRES 888 IH: Urging multilateral financial institutions

U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 888
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2006
			Ms. Waters (for
			 herself, Mr. Frank of Massachusetts,
			 Mr. Foley,
			 Mrs. Maloney,
			 Mr. Leach,
			 Mr. Delahunt,
			 Mr. Bachus,
			 Ms. Lee, Mr. Payne, Mr.
			 Engel, Mr. Conyers, and
			 Mr. Rangel) submitted the following
			 resolution; which was referred to the Committee on Financial
			 Services
		
		RESOLUTION
		Urging multilateral financial institutions
		  to cancel Haiti’s debts to such institutions under the Enhanced Heavily
		  Indebted Poor Countries Initiative and the Multilateral Debt Relief Initiative
		  immediately, and for other purposes.
	
	
		Whereas the Enhanced Heavily Indebted Poor Countries
			 Initiative was established by the International Monetary Fund (IMF) and the
			 International Bank for Reconstruction and Development (World Bank), in 1999, to
			 reduce the excessive debt burdens of the world’s poorest countries, including
			 debts owed to the IMF, the World Bank, and the Inter-American Development
			 Bank;
		Whereas the Multilateral Debt Relief Initiative was
			 negotiated by the leaders of the G–8 countries at the G–8 Summit in Gleneagles,
			 Scotland, in 2005, in order to provide eligible poor countries complete
			 cancellation of debts owed to the IMF and the World Bank;
		Whereas Haiti is the poorest country in the Western
			 Hemisphere;
		Whereas violence and natural disasters have caused
			 tremendous suffering and loss of life in Haiti;
		Whereas the IMF estimates that Haiti owes $1,071,700,000
			 to multilateral financial institutions, including $9,100,000 to the IMF,
			 $566,700,000 to the World Bank, and $470,900,000 to the Inter-American
			 Development Bank;
		Whereas much of Haiti’s debt burden was accumulated during
			 the oppressive rule of the Duvalier regimes, which did not use the money for
			 the benefit of the Haitian people;
		Whereas the IMF estimated that Haiti would spend
			 $46,200,000 on debt service payments to multilateral creditors during the 2005
			 fiscal year, including $4,800,000 to the IMF, $16,800,000 to the World Bank,
			 and $21,600,000 to the Inter-American Development Bank;
		Whereas the debt service payments that the government of
			 Haiti makes to multilateral creditors take money away from critical
			 infrastructure development projects and essential government services,
			 including health care and education;
		Whereas Haiti has never benefitted from participation in
			 the Enhanced Heavily Indebted Poor Countries Initiative or the Multilateral
			 Debt Relief Initiative;
		Whereas the World Bank has predicted that Haiti may not
			 receive complete debt cancellation from the IMF and the World Bank under the
			 Multilateral Debt Relief Initiative until 2009;
		Whereas the impoverished people of Haiti cannot wait until
			 2009 to experience the benefits of complete debt cancellation;
		Whereas, on May 14, 2006, Rene Garcia Preval was sworn in
			 as the President of Haiti following democratic elections in which 2,200,000
			 Haitians—more than 60 percent of registered voters—participated; and
		Whereas the cancellation of Haiti’s debts will enable the
			 newly-elected government of Haiti to improve health care, education, and other
			 essential government services, invest in critical infrastructure, and improve
			 the lives of the Haitian people: Now, therefore, be it
		
	
		That the House of Representatives
			 urges—
			(1)the International Monetary Fund, the
			 International Bank for Reconstruction and Development (World Bank), the
			 Inter-American Development Bank, and other multilateral financial institutions
			 to cancel completely Haiti’s debts to such institutions under the Enhanced
			 Heavily Indebted Poor Countries Initiative and the Multilateral Debt Relief
			 Initiative immediately; and
			(2)the Secretary of
			 the Treasury to instruct the United States Executive Directors at such
			 institutions to use the voice, vote, and influence of the United States to
			 accomplish this goal.
			
